IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          ___________________

                             No. 96-30071
                           Summary Calendar




UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

     versus

LOUIS CASTRO,
                                           Defendant-Appellant.


        ________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (95-CA-3342-H)
        ________________________________________________
                         December 3, 1996

Before GARWOOD, JOLLY and DENNIS, Circuit Judges.*

GARWOOD, Circuit Judge:

     Louis Castro (Castro) appeals, pro se and in forma pauperis,

the denial of his motion for post-conviction relief pursuant to 28

U.S.C. § 2255.     Castro challenges the sentence imposed by the

district court as an improper application of an as-yet-to-be-

enacted conspiracy statute constituting an ex post facto violation,

as the result of ineffective assistance of his trial counsel, as


*
     Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the result of the admission of “tainted” evidence at his trial,

and, finally, as unsupported by the terms of 18 U.S.C. § 941(c)(1)

as interpreted in Bailey v. United States, 116 S.Ct. 501 (1995).

The     district    court,     after   deleting     the     supervised    release

provisions on two counts, denied Castro’s section 2255 motion. For

the following reasons, we affirm.

                         Facts and Proceedings Below

      Because the merits of Castro’s claims depend, in significant

part, on the factual record developed during his trial, we present

the background facts in some detail.1

      Castro’s conviction arose from the second of two bungled

attempts to import cocaine into the United States by boat from a

“mother ship” off the coast of Colombia.

      Castro’s first attempt, in May 1988, was the result of an

endeavor      facilitated      by   undercover     agents      and   confidential

informants of the United States Customs Service.                On May 18, 1988,

Special Agent Ernie Stein (Stein) learned through an informant that

Castro desired to lease a boat to smuggle narcotics into the

country    by   sea.     Subsequent     negotiations      between      Castro   and

government informants led to the lease of a shrimp boat to Castro

owned    by   one   of   the   informants.        The   boat    left   Delcambre,

Louisiana, at 1:30 a.m. on May 27, 1988.                    The “crew” onboard


1
     The facts underlying Castro’s conviction are set forth in
United States v. Castro, 874 F.2d 230 (5th Cir.), cert. denied, 110
S.Ct. 138 (1989).

                                        2
consisted of Castro, undercover Customs Agent Michael J. Ciaurro,

Jr. (Ciaurro), undercover Customs Agent Frank Ferguson (Ferguson),

and a confidential government informant.              Shortly after the boat

reached the Gulf of Mexico, Castro apparently became suspicious of

his shipmates, terminated their mission, and returned to Delcambre.

     Castro’s      second    attempt,    though    leading    to    his   ultimate

demise, proved more successful.               After an introduction to Agent

Stein (posing as the owner of a “crew boat” actually owned by the

Customs Service), Castro agreed to lease the boat for his run.                 On

June 8, 1988, the second team departed Crown Point, Louisiana.

Onboard were Castro, Castro’s friend Maurice Sudheimer (Sudheimer),

undercover Agent Stein, and undercover Agent Ciaurro. Several days

into the voyage, the vessel passed the Yucatan Peninsula and

arrived in the area between the Nicaraguan and Colombian coasts.

Castro, the only “crew member” to speak Spanish, contacted the

“mother ship” by radio, receiving directions to the location of the

transfer.         Castro,    a    nautical     neophyte,     misunderstood     the

instructions, apparently confusing the “Rusario Banks,” closer to

Nicaragua, with the “Roslyn Banks,” closer to Colombia.                      As a

result,     the    planned       open-ocean     rendezvous    was    frustrated.

Apparently giving up on the endeavor, Castro and his “partners”

decided to return to Louisiana.

     To add insult to a rather injurious trip, the vessel soon

developed engine trouble.          The agents suggested to Castro that the

boat be repaired in the Cayman Islands, where they could also make

                                         3
arrangements for yet another attempt to rendezvous with the “mother

ship.”    Castro agreed.     When the vessel entered the Cayman Islands

on June 15, 1988, Castro arranged another meeting with the “mother

ship” and also arranged for a wire transfer of funds from Miami for

the   repair    expenses.2       In    the      meantime,    Sudheimer   “had    some

difficulties” when he stole a woman’s luggage and “advis[ed]

everybody in the Grand Caymans . . . he was doing a dope deal.”

The agents suggested, and Castro reluctantly agreed, that sending

Sudheimer      back   to   New   Orleans        was   in    the   operation’s   best

interests.        Castro,    who      was    noticeably      uncomfortable      after

Sudheimer’s departure, demanded that Agent Stein return to him the

gun he had brought onboard the vessel.                 Stein complied.3      Castro

kept the weapon on his person for most of the remainder of the

voyage.

      On the evening of June 24, 1988, the original crew——minus

Sudheimer——left the Cayman Islands to rendezvous with the “mother

ship.”    This time Castro was able to direct the vessel to the

proper meeting place, an area roughly 150 miles east of the

Nicaragua/Honduras border referred to as the “Northeast Breakers”

2
     Castro noticed Agent Stein making several calls on a
“government credit card” while in the Cayman Islands. When asked
by Castro why he was using the card, Agent Stein replied that it
was a “tax write off” for his company. Both Castro and Sudheimer
subsequently made calls on Agent Stein’s government phone card.
3
     Before informing Castro where his gun had been hidden on the
vessel, Agent Stein clipped part of the firing pin off the weapon.
At trial Castro stipulated that the weapon was a “firearm” as
defined by 18 U.S.C. § 921(a)(3).

                                            4
at the “Scenario Banks.” The offload with the Colombian vessel was

successful, transferring 410 one-kilogram packages of cocaine.

     The vessel arrived in Lafitte, Louisiana, on June 28, 1988.

Special    Agent   Phyllis   Stripling    (Stripling),   posing       as   Agent

Stein’s wife, met the returning vessel with twelve “military-type

duffel bags” for the offload.      The offload area was videotaped by

a Customs Service camera mounted on a telephone pole across the

street from the offload site and was recorded on audio tape through

the use of a “beeper” passed to Agent Stein by his “wife” Agent

Stripling that was actually a transmitter.         Miguel Diaz (Diaz) and

Alejandro Ramos (Ramos), Castro’s confederates, missed the arrival

of the vessel because they had decided to get lunch.         Castro, Agent

Stein, and Agent Ciaurro loaded the cocaine packages into the

duffel bags on the vessel.      Ramos and Diaz returned to the offload

area approximately an hour and a half later and helped load eight

duffel bags onto a horse trailer.        Agent Stein kept two duffel bags

(100 one-kilogram     packages)   onboard    the   vessel   as    a    type   of

“earnest money” for the $1.5 million promised by Castro for his

assistance.4

     Diaz left the scene in a truck pulling the cocaine-laden horse

trailer.    Castro followed in Ramos’s vehicle.          The horse trailer


4
     The plan, apparently, was for the participants to load the
duffel bags into three cars and drive to Castro’s residence in
Miami. Upon arrival at Castro’s residence, Agent Stein and his
“wife” Agent Stripling would be given keys to a fourth car
containing the $1.5 million.

                                    5
was subsequently stopped; Castro, Ramos, and Diaz were arrested;

and the trailer and Ramos’s vehicle were brought to the Drug

Enforcement Agency (DEA) office in New Orleans.         Agents Stein and

Stripling went directly to the U.S. Attorney’s office and drew up

an affidavit for a search warrant for the horse trailer.

     DEA agents conducted the search of the trailer and, after

securing the vehicles in the Customs Service office in New Orleans

and weighing the cocaine packages, informed Agents Stein and

Stripling the next morning that they had accounted for 409 one-

kilogram packages.   Realizing a kilogram of cocaine was missing,

the Customs agents went to the vehicles at the Customs office and

searched Ramos’s vehicle.5    The search of Ramos’s trunk yielded the

weapon that Agent Coleman had placed there the night of the arrests

and Castro’s   luggage.      In   Castro’s   luggage   Agents   Stein   and

Stripling found Castro’s weapon, a box of bullets, and a one-

kilogram package of cocaine wrapped in his clothing.

     On July 26, 1988, roughly a month after the arrests of the

Castro gang, Diaz was permitted to plead guilty to the lesser

offense of conspiring to possess with intent to distribute 500

grams or more of cocaine, 21 U.S.C. § 846, in return for his


5
     The night of the arrests, Special Agent Richard Coleman
(Coleman) secured the vehicle in the Customs building. Later that
night, Coleman learned from other agents that a firearm may have
been left in the vehicle. The following morning, at approximately
7:00 a.m., Coleman returned to the vehicle, located a handgun under
the front seat, and placed it in the trunk. Coleman testified that
he neither searched the trunk nor observed its contents.

                                    6
assistance and testimony before the grand jury and at trial.

     Ramos and Castro were tried together.             On August 9, 1988,

after a two-day jury trial, Castro was convicted of the following

offenses: (1) conspiracy to possess with intent to distribute

approximately 450 kilograms of cocaine,6 in violation of 21 U.S.C.

§§ 841(a)(1) & 846, (2) possession with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2,

(3) conspiracy to import cocaine, in violation of 21 U.S.C. §§

952(a), 960(a)(1), & 963, (4) importation of cocaine, in violation

of 21 U.S.C. §§ 952(a) & 960(a)(1) and 18 U.S.C. § 2, and (5) using

or carrying a firearm during the commission of a drug trafficking

crime,   in   violation   of   21   U.S.C.   §   841(a)(1)   and   18   U.S.C.

924(c)(1).     On October 19, 1988, Castro was sentenced to four

concurrent life imprisonment terms for counts one through four to

run consecutive to a sentence imposed in a prior Florida case and

a five-year imprisonment term for count five to run consecutively

to counts one through four.          In addition, terms of supervised

release were imposed.

     Castro’s conviction and sentence were affirmed by this Court

on May 1, 1989.    United States v. Castro, 874 F.2d 230 (5th Cir.),

cert. denied, 110 S.Ct. 138 (1989).

     On October 11, 1995, Castro filed this motion to vacate his

sentence under the federal habeas substitute, 28 U.S.C. § 2255.


6
     As discussed above, the actual amount was 410 kilograms.

                                      7
Castro raised four issues.           First, he argued that the district

court erred when it sentenced him to life imprisonment without

parole for counts one through four of the indictment.              Second, he

argued that the sentencing court applied the amended federal

conspiracy statute providing for mandatory minimums in connection

with his conspiracy conviction, constituting an ex post facto

violation.    Third, he argued that the firearm used to support his

conviction under count five was “tainted by government abuse.”

Finally, Castro proffered an ineffective assistance of counsel

claim.

     On    December    11,   1995,   the   district   court   denied   all    of

Castro’s claims with the exception of the imposition of five-year

supervised release terms in connection with counts one and three.

Citing Bifulco    v.    United   States,     100   S.Ct.   2247   (1980),    the

district court held that a special parole term cannot be imposed

when a statute provides for punishment only by imprisonment or fine

or both.    Accordingly, Castro’s sentence was amended to delete the

supervised release terms imposed on counts one and three.7             Castro

appeals the district court’s denial of his section 2255 motion to

vacate repeating his claims below and adding a claim that his

conviction on count five, using or carrying a firearm during and in

relation to a drug trafficking crime, was improper after the



7
     Neither party challenges this action by the district court on
appeal.

                                       8
Supreme Court’s decision in Bailey, 116 S.Ct. 510.

                                  Discussion

                                        I.

      Castro first claims that the district court erred when it

sentenced him to life imprisonment for counts one through four of

the   indictment,   arguing      that   the   district   court   relied    upon

conspiracy statutes that became effective after the date of his

offenses.    The statutes Castro argues were used by the district

court were the amended versions of 21 U.S.C. §§ 846 & 963,

referenced in counts one and three, respectively.            Castro contends

that the district court committed an ex post facto violation by

sentencing him under the unenacted statutes.

      We first note that Castro did not raise this claim on direct

appeal and, accordingly, must demonstrate both cause and prejudice

for his failure to do so.         See United States v. Frady, 102 S.Ct.

1584, 1594 (1982). “[T]he proper standard for review [of a 2255]

motion is the ‘cause and actual prejudice’ standard enunciated in

Davis v. United States, 93 S.Ct. 1577 (1973), and later confirmed

and extended in Francis v. Henderson, 96 S.Ct. 1708 (1976), and

Wainwright v. Sykes, 97 S.Ct. 2497 (1977).”              Frady, 102 S.Ct. at

1594.   That Castro purports to raise a constitutional claim does

not shield   him    from   the    obligation    to   demonstrate   cause    and

prejudice.   United States v. Placente, 81 F.3d 555, 558 (5th Cir.

1996) (“[A] defendant who raises a constitutional or jurisdictional


                                        9
issue for the first time on collateral review must show both cause

for his procedural default and actual prejudice due to any such

errors.”).    As Castro offers no explanation for his failure to

address this claim on direct appeal, he has forfeited the ability

to assert it before this tribunal.

     Even were we to assume that Castro presented a cognizable

claim, we would find it to be meritless.       Castro was sentenced

October 19, 1988.     Castro is correct in his contention that the

federal conspiracy statutes were amended, effective November 18,

1988, to provide for the “same penalties as those prescribed for

the offense, the commission of which was the object of the attempt

or conspiracy.”    See 21 U.S.C. § 846 (West Supp. 1996); id. § 963

(West Supp. 1996).    Similarly, Castro correctly observes that, as

amended, the federal conspiracy statutes would call for mandatory

minimum sentences today for the offenses he committed in June of

1988.8       Castro, however, is simply mistaken when he asserts that

the sentencing judge referenced mandatory minimums during his

sentencing.

     Castro’s Presentence Report, prepared by the United States

Probation Office, provided, in pertinent part:


8
     21 U.S.C. § 846 and 21 U.S.C. § 963, by causing a conspirator
to be subject to the same penalties as those provided for the
underlying offense, make any mandatory minimum sentences applicable
to the underlying offense equally applicable to the conspiracy
offense.    In Castro’s case, the underlying offenses of his
conspiracy convictions provide for mandatory minimums.       See 21
U.S.C. § 841(b); 21 U.S.C. § 960.

                                  10
     “Part C. Sentencing Options
     . . . .
     27. Statutory Provisions: Counts 1 and 3 carry a maximum
          trm [sic] of life, with no minimum mandatory - Title
          21 USC, 846 and 963.      Counts 2 and 4 carry a
     mandatory minimum sentence of ten years and a        maximum
     sentence of life - Title 21, USC, Sections     841(a)(1)
     and 952(a). Count 5 is a five       year       consecutive
     sentence.”

Presentence Report ¶ 27.    Although there is no transcription of

Castro’s sentencing hearing in the record, the sentencing judge’s

“Statement of Reasons for Imposing Sentence” contains no mention of

mandatory minimums for counts one through four and Castro fails to

offer any proof that the judge in fact used the wrong statute.9     In

rejecting his section 2255 motion, the district court, who had

sentenced Castro, expressly noted that the conspiracy counts had

not been sentenced on the basis of mandatory minimums.       Castro’s

claim in this respect is without merit.

                                 II.

     Castro next contends that he received ineffective assistance

of counsel.   Ineffective assistance claims are reviewed under the

two-pronged test set forth in Strickland v. Washington, 104 S.Ct.


9
     Castro’s repeated citation of United States v. Rush, 874 F.2d
1513 (11th Cir. 1989), is not persuasive. In Rush, the trial court
mistakenly determined that the pre-amendment version of 21 U.S.C.
§ 963 required the imposition of the mandatory terms of 21 U.S.C.
§ 960. Id. at 1514. This, of course, was not the law. See United
States v. Brown, 887 F.2d 537, 541 (5th Cir. 1989) (remanding for
resentencing where trial court incorporated the mandatory minimum
sentence of § 841(b)(1) into § 846 prior to the 1988 amendments).
Castro, however, offers only his own speculation to discredit the
abundance of contrary indications that the district court did not
consider the offenses to carry mandatory minimums.

                                 11
2052   (1984).        Castro       must   first     demonstrate           that       “counsel’s

representation fell below an objective standard of reasonableness.”

Id. at 2064.      “This requires showing that counsel made errors so

serious    that      counsel       was    not    functioning         as        the    ‘counsel’

guaranteed the defendant by the Sixth Amendment.”                                    Id.     Next,

Castro must demonstrate that “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding      would    have      been   different.”              Id.    at    2068.         Both

Strickland      prongs      must    be    satisfied         to    obtain       relief       on    an

ineffective assistance of counsel claim.                            See id.; Bridge v.

Lynaugh, 838 F.2d 770, 773 (5th Cir. 1988).                               In applying the

Strickland      test,    we    must      “indulge      a    strong       presumption          that

counsel’s    conduct        falls     within     the       wide    range       of    reasonable

professional competence.”             Bridge, 838 F.2d at 773.

       Castro    describes      several         events      from    his    trial           that   he

contends establish his ineffective assistance of counsel claim.

First, Castro states that he received a “replacement counsel” the

morning    of   his     trial      and    that    counsel’s         failure          to    seek    a

continuance prejudiced his trial.                 Second, Castro asserts that no

pre-trial motions were made by either counsel assigned to represent

him.      Finally,      Castro      believes       that      the    quality          of     cross-

examination of several witnesses amounts to constitutional error.

Castro’s claim is without merit.

       First,   as    the     district     court       observed      in    its        denial      of


                                            12
Castro’s claim, Arthur Huttoe (Huttoe) was simply not “[a]ppointed

thirty minutes before opening arguments,” but rather served as

Castro’s attorney “from the beginning of the case and represented

Castro on numerous occasions prior to trial,” United States v.

Castro, No. 88-371, at 5 (E.D. La. 1995).          A review of the record

demonstrates the speciousness of Castro’s claim.

     Rather than a “replacement lawyer” introduced to the case the

morning of trial, attorney Huttoe was Castro’s attorney from at

least June 30, 1988, and remained so for the duration of the case.

Although   attorney   Frank   Sloan    (Sloan)    was   retained   as   local

counsel,10 the record makes clear that the principal attorney in the

case from its commencement was Huttoe.           Huttoe filed a motion to

continue Castro’s detention hearing on June 30, 1988——one day after

his arrest.    Huttoe was present at Castro’s detention hearing on

July 5, 1988.     On July 8, 1988, Sloan filed a motion to permit

Castro to use the phone to contact Huttoe, describing Huttoe as

“lead counsel.”    Huttoe was listed on the “routing slip” for all

papers filed with the court.      The morning of trial, the colloquy

between the district judge, Huttoe, and Sloan makes clear that

Huttoe was substantially involved with the case well prior to

trial.11   Sloan, as local counsel, had consistently understood that


10
     Huttoe’s law offices were located in Miami, Florida.
11
     Sloan, as local counsel, submitted a motion for Huttoe to
appear pro hac vice before the district court the morning of
trial——the event that Castro confuses with “appointment.” Although

                                      13
“Mr. Huttoe would try the case if it went to trial.”           Apparently

Castro also understood this quite clearly, stating that he had no

objection to Huttoe conducting his defense alone.12

     As to Castro’s second claim, in addition to the pretrial

motions discussed above, Sloan received impeachment information

which the government disclosed pursuant to Giglio v. United States,

92 S.Ct. 763 (1972).     As the district court observed, Castro’s

claim that “counsel failed to either investigate the facts and

issues or   seek   discovery   ignores   the   fact   that   such   crucial

discovery materials were provided to defense counsel.”              United

States v. Castro, No. 88-371, at 5.13

     In light of our review of the record, it is quite clear that

Castro has failed to present any factual basis to support his



Huttoe made appearances on Castro’s behalf prior to the pro hac
vice motion, we agree with the district court that “he had no
business doing that.” Neither the district court’s exasperation
with the tardiness of the pro hac vice motion nor the unauthorized
practice of law before the magistrate judge during pretrial
proceedings, however, bear on the merits of Castro’s defense.
12
     Sloan had requested that Huttoe be permitted to try the case
alone. The district court denied the request. Sloan was present
at trial.
13
     Before the district court, Castro argued that the quality of
cross-examination of several witnesses amounts to constitutional
error. He neither raises nor briefs this issue on appeal, choosing
instead simply to attach a copy of his district court motion.
Accordingly, Castro has failed to raise the issue on appeal. See
Lott v. Margett, 80 F.3d 161, 166 (5th Cir. 1996); R.A.M. Al-Ra’id
v. Ingle, 69 F.3d 28, 31 (5th Cir. 1995); Brinkman v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). We see no
merit in it in any event.

                                  14
ineffective assistance of counsel claim.                To the extent Castro

argues that, somehow, the tardiness of the pro hac vice motion

contributed to his conviction, we simply observe that, at the very

least,   such    a   claim   fails    to   meet   the   second    prong   of   the

Strickland standard.         “If proof of one element is lacking, the

court need not examine the other.”           Kirkpatrick v. Blackburn, 777

F.2d 272, 285 (5th Cir. 1985), cert. denied, 106 S.Ct. 2907 (1986).

In order to prove the prejudice prong of the Strickland test, a

defendant “must show that there is a reasonable probability that,

but   for   counsel’s     unprofessional      errors,    the     result   of   the

proceeding      would   have   been    different.”        United     States    v.

Rosalez-Orozco, 8 F.3d 198, 199 (5th Cir. 1993) (internal quotation

marks omitted).         Because there is nothing to suggest that the

tardiness of the pro hac vice motion had any impact on the trial

and because in all events “the evidence of Castro’s guilt was

overwhelming,” United States v. Castro, 874 F.2d 230, 233 (5th Cir.

1989), we find no merit in this claim.

                                      III.

      Castro’s final claim challenges his conviction under count

five of the indictment, using or carrying a firearm during and in

relation to a drug trafficking crime.             See 21 U.S.C. § 841(a)(1)

and 18 U.S.C. § 924(c)(1).            Castro’s challenge has two parts.

First, he proffers a planted-evidence theory that he contends is

supported by the testimony presented at his trial.               Second, for the

                                       15
first time on appeal, Castro argues that his conviction under 18

U.S.C. § 924(c)(1) is invalid after the Supreme Court’s decision in

Bailey, 116 S.Ct. 501.        Neither claim is valid.

      Castro’s first contention borders on the absurd.                 Far from

this planting theory being an “Indisputable Fact,” the testimony at

trial was consistent and uncontroverted.                Castro claims Agent

Coleman,    on    the   morning      after    the     arrests,   conducted      a

“professional search” of Ramos’s vehicle that yielded the gun under

the front     seat.14   According      to    Castro,   the   fact    that   Agent

Stripling found a duffel bag containing another gun and a one-

kilogram package of cocaine in Ramos’s vehicle the next morning

presents compelling evidence of government-planted evidence.                   As

the   district      court     observed,      Castro    “blatantly     misstates

testimony.”      United States v. Castro, No. 88-371, at 3.

      Agent Coleman, on cross examination, testified that:                     “I

didn’t search the trunk.        I didn’t know what was in the trunk.            I

only opened the trunk momentarily to put the weapon in it, to

secure it for security purposes, and I immediately closed it.”

Agent Stripling testified that, after she and Agent Stein learned

that the DEA agents had retrieved only 409 one-kilogram packages

from the trailer, they performed a complete inventory search of

Ramos’s    vehicle.         Agent   Stripling   testified     only    that    she

discovered a kilogram package of cocaine in the duffel bag.                  Agent


14
      Castro left the offload site in Ramos’s vehicle.

                                       16
Stein testified that Agent Stripling discovered the package of

cocaine and that he discovered Castro’s weapon and a box of

bullets; all three items were in the duffel bag.               Agent Stein

further testified that the weapon recovered was the weapon that had

been in Castro’s possession throughout the trip.               There is no

factual basis for Castro’s contention that the weapon was planted

in the trunk of Ramos’s vehicle.

     Castro next contends that his conviction under 18 U.S.C. §

924(c)(1) was improper because he never “brandished, carried[,]

fired, pointed[,] or used” the weapon.         As Castro did not raise

this fact-based   claim   in   his   section   2255   motion    before   the

district court, we will not address its merits.         It has long been

the law that we will not address on appeal issues that were not

presented to the district court in an appellant’s section 2255

motion.   United States v. Carvajal, 989 F.2d 170, 170 (5th Cir.

1993); United States v. Cates, 952 F.2d 149, 152 (5th Cir.), cert.

denied, 112 S.Ct. 2319 (1992); Earvin v. Lynaugh, 860 F.2d 623,

627-28 (5th Cir. 1988), cert. denied, 109 S.Ct. 1558 (1989); United

States v. Houston, 745 F.2d 333, 334 (5th Cir. 1984), cert. denied,

105 S.Ct. 1369 (1985); Hall v. Maggio, 697 F.2d 641, 643 (5th Cir.

1983); United States v. McKnight, 693 F.2d 476 (5th Cir. 1982).

Even assuming there were clear error, we would not exercise our

discretion to reverse; there has been no miscarriage of justice or




                                     17
the like.15

                               IV.

     For the foregoing reasons, the district court’s denial of

Castro’s section 2255 motion to vacate is



                                                   AFFIRMED.




15
     Assuming without deciding that the statutory interpretation
announced in Bailey applies to pre-Bailey convictions on collateral
review, see United States v. Andrade, 83 F.3d 729, 730 n.1 (5th
Cir. 1996) (noting that “whether the standards governing the
retroactivity of new rules of criminal procedure on collateral
review, as articulated in Teague v. Lane, 109 S.Ct. 1060 (1989),
likewise apply to decisions interpreting substantive criminal
statutes is an issue that has not been decided in this circuit”),
we observe that 18 U.S.C. § 924(c)(1) has two prongs——“use” and
“carry.” 18 U.S.C. § 924(c)(1) (“uses or carries”); see Bailey,
116 S.Ct. at 509 (“The ‘carry’ prong of § 924(c)(1), for example,
brings some offenders who would not satisfy the ‘use’ prong within
the reach of the statute.”). In Turner v. United States, 90 S.Ct.
642, 654 (1970), the Supreme Court recognized the general rule
that, “when a jury returns a guilty verdict on an indictment
charging several acts in the conjunctive . . . the verdict stands
if the evidence is sufficient with respect to any one of the acts
charged.” Castro’s indictment charged that he “did knowingly and
intentionally use and carry a firearm.” Indictment, Count 5. At
Castro’s trial there was testimony that he kept his weapon on his
person for a significant portion of the voyage to, and from, the
“mother ship.” E.g., “Mr. Castro demanded to have his weapon back;
it was like a security blanket.”; see also United States v. Garcia,
86 F.3d 394, 402-03 (5th Cir. 1996) (observing the different
standard for “carrying” and reversing conviction because, although
evidence showed the defendant carried a weapon, the indictment
alleged only “use”). The jury charge authorized conviction on the
basis of “carried” as well as “used” (“used or carried”). Castro
makes no complaint of the charge.

                                18